RENDERED: AUGUST 26, 2022; 10:00 A.M.
                         TO BE PUBLISHED

               MODIFIED: OCTOBER 28, 2022; 10:00 A.M.

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2021-CA-0766-MR

JOI DENISE ROBY AND BLUE
CROSS BLUE SHIELD OF TEXAS                                       APPELLANTS


            APPEAL FROM JEFFERSON CIRCUIT COURT
v.      HONORABLE JUDITH E. MCDONALD-BURKMAN, JUDGE
                    ACTION NO. 19-CI-001372


CHURCHILL DOWNS, INC.;
BRADLEY RACING STABLES, LLC;
KYLE MCGINTY; AND WILLIAM
“BUFF” BRADLEY                                                     APPELLEES


                              OPINION
                      REVERSING AND REMANDING

                                 ** ** ** ** **

BEFORE: CETRULO, LAMBERT, AND MCNEILL, JUDGES.

MCNEILL, JUDGE: On May 5, 2018, Appellant, Joi Denise Roby (Roby), was at

Churchill Downs in Louisville, Kentucky, where the 2018 Kentucky Derby was

being hosted on that day. She and her husband were guests of Appellee, Kyle
McGinty (McGinty), a licensed horse owner whose horses Roby claims were

training with Appellees, William “Buff” Bradley (Bradley) and Bradley Racing

Stables, LLC (Bradley Stables).1 While Roby was walking through the stables

located on the backside area of the Churchill Downs property, she was bit on the

breast by a horse owned by Bradley, causing serious injuries. The horse was

stabled pursuant to a “Stall Agreement” with Appellee Churchill Downs, Inc.

(Churchill Downs).

                As a result, Roby filed a negligence suit in Jefferson Circuit Court

against Churchill Downs, Bradley, and Bradley Stables.2 The latter two Appellees

subsequently filed for summary judgment, which was granted. Churchill Downs

also filed for summary judgment, which was denied. Upon a motion for

reconsideration, however, the circuit court entered summary judgment in favor of

Churchill Downs. Roby appeals to this Court from both summary judgment orders

as a matter of right.




1
    For simplicity, both will be collectively referred to as “Bradley.”

2
  According to Roby’s notice of appeal, McGinty became a party to this action by a third-party
complaint by Churchill Downs for indemnity and contribution. Blue Cross Blue Shield of Texas
has filed a derivative Employee Retirement Income Security Act (ERISA) subrogation and
recovery claim against Appellees.



                                                 -2-
                                STANDARD OF REVIEW

                A motion for summary judgment should be granted “if the pleadings,

depositions, answers to interrogatories, stipulations, and admissions on file,

together with the affidavits, if any, show that there is no genuine issue as to any

material fact and that the moving party is entitled to a judgment as a matter of

law.” CR3 56.03. “Because no factual issues are involved and only a legal issue is

before the court on the motion for summary judgment, we do not defer to the trial

court and our review is de novo.” Univ. of Louisville v. Sharp, 416 S.W.3d 313,

315 (Ky. App. 2013) (citation omitted). In negligence cases, while duty is an issue

of law, “[b]reach and injury, are questions of fact for the jury to decide.”

Pathways, Inc. v. Hammons, 113 S.W.3d 85, 89 (Ky. 2003) (citation omitted).

With these standards in mind, we turn to the applicable law and the facts of the

present case.

                                         ANALYSIS

                Both summary judgments at issue here were issued mere months

before the rendition of Keeneland Association, Inc. v. Prather, 627 S.W.3d 878

(Ky. 2021). Therefore, the parties and the circuit court were without the benefit of

its guidance. Prather is highly instructive of the present issues, and is summarized

as follows:


3
    Kentucky Rules of Civil Procedure.

                                            -3-
                     During the 2016 September Yearling Sale at
             Keeneland, a horse broke loose from its handler and
             headed toward pedestrians who were crossing a path
             between barns. One pedestrian, Roy J. Prather, fell while
             attempting to flee and fractured his shoulder.
             Prather and his wife, Nancy Prather, filed suit in
             Fayette Circuit Court alleging various negligence
             claims against Keeneland and Sallee Horse Vans,
             Inc., the transportation company that agreed with
             the horse’s purchaser to transport it to its
             destination. Keeneland Sallee argued that the
             Prathers’ claims were barred by Kentucky Revised
             Statute (KRS) 247.402, a provision of the Farm
             Animals Activity Act (FAAA) that limits the
             liability of farm animal activity sponsors and other
             persons as to claims for injuries that occur while
             engaged in farm animal activity.

                    Finding the FAAA applicable, the trial court
             granted summary judgment in favor of Keeneland
             and Sallee. On appeal, the Court of Appeals raised
             a new legal theory sua sponte and reversed the trial
             court’s decision. Noting that in a separate statute
             the legislature recognized the sale of race horses as
             integral to horse racing activities and that horse
             racing activities are specifically exempted from the
             FAAA, the appellate court concluded the trial
             court erroneously dismissed the Prathers’ claims.

Id. at 880. Of specific importance is Prather’s application of the “horse racing

activities” exemption under KRS 247.4025 (hereafter referred to as the

Exemption). Pursuant to the provision, the protections otherwise afforded property

owners and others under the FAAA do not apply if the injury resulted from “horse

racing activities,” which is defined as “the conduct of horse racing activities within




                                           -4-
the confines of any horse racing facility licensed and regulated by KRS 230.070 to

230.990, but shall not include harness racing at county fairs[.]” KRS 247.4015.

           The Court in Prather ultimately concluded that the Exemption was

inapplicable under the facts. In so holding, the Court provided a thorough analysis

of the FAAA, its legislative history, and its application – which is very fact

specific. Prather, 627 S.W.3d at 886. Accordingly, we granted oral argument in

the present case in order to more closely address the unique facts at issue here, and

for the parties to have an opportunity to address Prather. For the following

reasons, we reverse the circuit court and remand.

             We need not saddle this Opinion with unnecessary legal baggage. It

is undisputed that if the Exemption does not apply here, then Appellees would be

relieved from liability pursuant to the affirmative provisions of the FAAA.

Therefore, our primary concern is the applicability of the Exemption. To reiterate

for purposes of clarity:

             KRS 247.401 to 247.4029 shall not apply to farm animal
             activity sponsors, farm animal activity professionals,
             persons, or participants when engaged in horse racing
             activities.

KRS 247.4025(1) (emphasis added); and

             “Horse racing activities” means the conduct of horse
             racing activities within the confines of any horse racing
             facility licensed and regulated by KRS 230.070 to
             230.990, but shall not include harness racing at county
             fairs . . . .

                                         -5-
KRS 247.4015(8) (emphasis added). Clearly, the General Assembly has provided

a very broad, if not redundant, definition. And its plain language appears to

encompass the activity at issue in the present case. However, as the Court

discussed in Prather, this is not an unbridled Exemption:

                    Nothing in the record supports a conclusion
             that Keeneland, Sallee or Prather were engaged in
             the “conduct of horse racing activities” under any
             reasonable meaning of the phrase. The only
             activities occurring on the Keeneland premises
             were the transport of horses, by hand, to and from
             the backside, sales arena, and transport vans where
             the horses were loaded and taken off the premises
             after being purchased. No live racing was
             occurring, Keeneland’s racing meets being
             confined to April and October of each year. Horse
             sales and horse racing are entirely different
             activities and the FAAA treats them as such.
             While the Court of Appeals’ classification of
             Keeneland as a horse racing facility is proper,
             Keeneland was not operating as a horse racing
             facility during the September Yearling Sale.
             Therefore, the blanket exemption of horse racing
             activity from the FAAA in KRS 247.4025(1) is
             inapplicable.

Prather, 627 S.W.3d at 886.

             Accordingly, the Exemption and Prather are the twin spires framing

our analysis. Yet, these beacons are far from narrow. For the following three

reasons, we believe that the undisputed underlying activity in the present case is

distinguishable from the horse sales in Prather and is therefore covered by the


                                         -6-
Exemption: 1) It was Derby Day at Churchill Downs. Indeed, live racing was

occurring; 2) Roby was injured after being bit by a horse located on the premises;

3) that horse, or more precisely, a “stable pony,” was a ten-year-old non-racing

thoroughbred employed for the purpose of escorting racehorses to and from the

track in order to keep them calm and under control. If such events are not

considered the “conduct of horse racing activities,” it begs the question of what

does? Indeed, a wide girth of conduct and accompanying injuries would be

rendered unactionable if this Court were to unilaterally limit an otherwise broad

legislative Exemption. For example, the class of persons with the highest

likelihood of injury are a small cadre who assume an immense risk – i.e., jockeys.

A distant second are employees involved in the handling of horses. Unless

otherwise exempted as agricultural employees, their remedy would likely be a

workers’ compensation claim. See KRS 342.650; and RONALD W. EADES, 18 KY.

PRAC., WORKERS’ COMP. § 3:2 (2021). That leaves everyone else. If the only

actionable injuries remaining are those that occur during, and as a direct result of

the “the fastest two minutes in sports,” the class of potential plaintiffs would be de

minimis.4




4
 We are cognizant that the Exemption is not limited to the Derby or even injuries caused by
horses. The examples provided herein are merely instructive and not dispositive of future cases.



                                              -7-
             In that same vein, the circuit court determined that the Exemption

does not apply since the “stabling of horses” is included in the definition of farm

animal activities under KRS 247.4015(3) and (5) and, therefore, the FAAA

operates to bar Roby’s claim. This is incorrect. Applying the circuit court’s logic,

anything included under the definition of farm animal activity in KRS 247.4015(3)

cannot also be horse racing activity, which would render the Exemption

meaningless. The Exemption negates what is otherwise provided in KRS 247.401

to 247.4029. Since KRS 247.4015(3) falls within KRS 247.401 to 247.4029, the

Exemption applies to that section. Whatever the legislature intended here, it

certainly did not intend a toothless law. If a narrower Exemption is to exist, then

the General Assembly or our Supreme Court may so instruct.

             However, our analysis does not end here. Having determined that

liability is not foreclosed under the FAAA, we must now consider the common law

of premises liability. In the present case the circuit court further determined that

Roby was a licensee, not an invitee. The duty owed a licensee is to “not

knowingly let her come upon a hidden peril or willfully or wantonly cause her

harm.” Smith v. Smith, 563 S.W.3d 14, 17 (Ky. 2018) (citation, footnote, and

brackets omitted). Therein, a divided Court reaffirmed that “Kentucky law

remains steadfast in its adherence to the traditional notion that duty is associated




                                          -8-
with the status of the injured party as an invitee, licensee, or trespasser.” The

Court ultimately reversed and remanded determining that:

             a dispute exists as to whether [plaintiff] was a licensee or
             an invitee. [Defendant] argues that [plaintiff] came over
             to her house on her own accord. [Plaintiff] argues that
             she was invited over to babysit her great-granddaughter,
             albeit gratuitously. This Court has previously held that a
             family member invited to assist another whether
             gratuitously or on a monetary basis was an invitee.

Id. at 18 (internal quotation marks and citations omitted). In a more recent and

unanimous decision, however, the Court clarified the relevant law as follows:

             Distinguishing guests as either licensees or invitees has
             proven particularly challenging for the court because the
             mutuality of benefit between a property owner and a
             guest required for an invitee is difficult to demonstrate in
             the context of a social visit. Because the benefit received
             by a property owner in hosting a guest is not easily
             quantified in the way an economic or business profit is
             measured, the distinction created by mutuality of benefit
             is not useful in distinguishing a licensee from an invitee
             in a social context. The result of this difference in
             relational dynamics leads to unpredictability for both
             property owners and entrants and often leads to
             inequitable results.

              ....

                     The determination of the existence of a duty is still
             a legal question for the court to determine. But the court
             need only consider 1) if the property owner invited or
             ratified the presence of the guest on the premises, and
             2) if the guest was injured or harmed in the course of
             or as a result of an activity taking place on the
             premises. If both requirements are met, the property


                                          -9-
               owner owes a duty of reasonable care to the
               guest as a matter of law.

Bramlett v. Ryan, 635 S.W.3d 831, 837, 839 (Ky. 2021), reh’g denied (Dec. 16,

2021) (emphasis added).5

               For the following three reasons, we believe that Churchill Downs

owed Roby a duty of reasonable care: 1) Roby and her husband were invited by

McGinty to enter property owned and controlled by Churchill Downs; 2) they

entered the property through a rear gate; and 3) upon entry, McGinty was required

by the grounds staff to present an owner’s identification badge and to escort Roby

and her husband onto the property as guests. Therefore, because Churchill Downs

staffed the entrances, provided a credential identification/guest system of entry,

and was aware that guests were on the property, it ratified Roby’s presence on the

premises. The absence of such a finding would compel a conclusion that Roby

was a trespasser, which is entirely unsupported by the record or the parties here.

               As to the second prong of our analysis, Bramlett provided the

following examples:

               Although this Court’s opinion in Hardin [v. Harris, 507
               S.W.2d 172 (Ky. 1974)] did not expressly define what
               constitutes an activity for the purposes of this rule, the
               Court’s use of broad language – “activities conducted on
               the premises” – has been properly interpreted by both this

5
   Like Prather, both summary judgments at issue here were issued mere months before the
rendition of Bramlett. Therefore, the parties and the circuit court were without the initial benefit
of its guidance. However, the parties were permitted to address both cases at oral argument.

                                               -10-
             Court and the Court of Appeals to encompass a wide
             range of possible circumstances, including children
             swimming in a pool, Grimes v. Hettinger, 566 S.W.2d
             769 (Ky. 1978), adults swimming in a pool, Scifres v.
             Kraft, 916 S.W.2d 779 (Ky. App. 1996), riding ATVs,
             Mathis v. Lohden, No. 2007-CA-00824-MR, 2008 WL
             399814 (Ky. App. Feb. 15, 2008), and driving people in a
             car, Helton v. Montgomery, 595 S.W.2d 257 (Ky. App.
             1980).

Id. at 839 n.32. The scope of activities occurring at Churchill Downs on Derby

Day is self-evident. Even if Roby’s presence was limited to touring the stables,

this certainly constitutes “an activity taking place on the premises.” Id. at 839.

             Lastly, but significantly, Bradley owned and controlled the horse that

bit Roby. Accordingly, Bramlett, et al., are not dispositive here because Bradley’s

potential liability need not be viewed as a premises issue. Because it is undisputed

that Bradley was aware that guests were permitted in the stable area and that he

owned and controlled the personal property that caused the underlying injury,

ordinary negligence principles apply. Therefore, both Churchill and Bradley owed

Roby a duty of reasonable care. Accordingly, “[w]ith the scope of the [Appellees’]

duty determined, the determination of breach of such duty should be left to the

discretion of the jury.” Bramlett, 635 S.W.3d at 839. We have also considered

Roby’s argument pursuant to Chapter 91 of the Louisville Metro Ordinances, and

find it to be unconvincing. Resolution of the present case is confined to the

statutory and case law addressed herein.


                                         -11-
                                  CONCLUSION

             For the foregoing reasons, we REVERSE the circuit court’s summary

judgments, and REMAND this case for trial.

             LAMBERT, JUDGE, CONCURS.

        CETRULO, JUDGE, CONCURS IN RESULT AND FILES
SEPARATE OPINION.

             CETRULO, JUDGE, CONCURRING IN RESULT: Respectfully, I

concur in result. The majority Opinion primarily relies upon two decisions

rendered by the Supreme Court since the trial court issued the ruling on appeal. In

Prather, 627 S.W.3d 878, the Court provided a thorough analysis of the FAAA

and, based upon that analysis, the majority found that the Exemption applies and

liability was not foreclosed under the FAAA. With that portion of the Opinion, I

agree and would remand the matter to the trial court in keeping with the holding in

Prather.

             However, Prather also stands for the principle that while “[d]esigned

to be narrow and exacting so as to preserve one’s right to trial by jury, summary

judgment is nevertheless appropriate in cases where the nonmoving party relies on

little more than ‘speculation and supposition’ to support his claims.” Id. at 890.

             In reviewing the record and the orders below, it is abundantly clear

(and the parties agree to this), that the trial court’s summary judgment was

primarily based upon general premises liability law. The lower court opinion

                                        -12-
found that the plaintiff was a licensee and not an invitee because she was not there

to benefit Churchill Downs. The trial court specifically found no breach of duty

owed because the only duty owed to a licensee is to not knowingly let her come

upon a hidden peril or wantonly cause her harm. Again, this ruling was before the

Supreme Court decision in Bramlett v. Ryan, 635 S.W.3d 831, as the majority

Opinion notes.

             However, the facts seem to confirm that Bradley was only a licensee

of Churchill Downs, and that Roby only had permission to enter the premises from

the licensee. Likewise, it is undisputed that Roby approached the horse while it

was in its stall and did so with full knowledge and experience with horses. Since

the trial court did not have the benefit of the Bramlett opinion, when it rendered its

ruling, I would simply remand for the trial court to examine the facts and for

possible further proceedings consistent with that opinion.




                                         -13-
BRIEF AND ORAL ARGUMENT     BRIEF FOR APPELLEE
FOR APPELLANTS:             CHURCHILL DOWNS, INC.:

Larry D. Ashlock            Katherine T. Watts
Elizabethtown, Kentucky     John F. Parker, Jr.
                            Louisville, Kentucky

                            BRIEF FOR APPELLEES WILLIAM
                            “BUFF” BRADLEY AND
                            BRADLEY STABLES:

                            Neil P. Baine
                            James P. Nolan, II
                            Louisville, Kentucky

                            ORAL ARGUMENT FOR
                            APPELLEE CHURCHILL DOWNS,
                            INC.:

                            Katherine T. Watts
                            Louisville, Kentucky

                            ORAL ARGUMENT FOR
                            APPELLEES WILLIAM “BUFF”
                            BRADLEY AND BRADLEY
                            STABLES:

                            Neil P. Baine
                            Louisville, Kentucky




                          -14-